DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“RF-DC rectifier circuit part” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 5 and paragraph 47 of the printed publication teaches the corresponding structure, “The RF-DC rectifier circuit part 613 according to one embodiment of the present disclosure rectifies the antenna output voltage using a plurality of diodes D1 and D2 and a plurality of capacitors C1 and C2. Specifically, the RF-DC rectifier circuit part 613 includes one or more unit rectifier circuits URC each including a first diode D1, which is an NMOS transistor, a second diode D2, which is a PMOS transistor, a first capacitor Cl connected to an output terminal of the first diode D1, and a second capacitor C2 connected to an output terminal of the second diode D2”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 13 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested:
Claim 13, line 5: “the antenna part are provided in [[the]] a form of a film.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2019/0057626 A1) hereinafter referred to as Lee in view of Ogawa et al. (Pub. No.: US 2006/0017659 A1) hereinafter referred to as Ogawa.
With respect to Claim 1, Lee teaches a display driving apparatus (fig. 3, items 310, 320, 330, 340) configured to drive a display device (fig. 3, item 350: electronic paper display) for displaying an image, the display driving apparatus comprising: a driver circuit (fig. 3, item 340); and an energy harvesting apparatus (fig. 3, items 310, 320, 330, 341, 342) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the driver circuit (¶41), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 3, items 311, 313, 312, 314) configured to convert the RF energy to output an energy harvesting current (¶41); and an energy storage (fig. 3, items 341 and 342) configured to receive the energy harvesting current, store power (¶46-47), and output a first auxiliary voltage that is a voltage generated due to the stored power (fig. 3, item PS2), wherein the energy storage (fig. 3, item 342) is located on the driver circuit (fig. 3; ¶40).
Lee does not mention that the driver circuit is a source driver integrated circuit (IC) configured to convert image data into a source signal, nor does Lee teach the RF energy converter is located on the source driver IC.
Ogawa teaches a display driving apparatus (fig. 11, items 25, 2C, and 26; ¶129) configured to drive a display device (fig. 11, item 200b: electronic paper: ¶129) for displaying an image, the display driving apparatus comprising: source driver integrated circuit (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); and an energy harvesting apparatus (fig. 11, items 26, 25, 24, and 23) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the driver circuit (¶91), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 11, item 23) configured to convert the RF energy to output an energy harvesting current (¶91); and an energy storage (fig. 11, item 26) configured to receive the energy harvesting current, store power (¶91); wherein the RF energy converter (fig. 11, item 23) is located on the source driver IC (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display driving apparatus of Lee, such that that the driver circuit is a source driver integrated circuit (IC) configured to convert image data into a source signal, and such that the RF energy converter is located on the source driver IC, as taught by Ogawa so as to provide alternative implementation of the source driver integrated circuit and the energy harvesting apparatus being one chip or separate (¶129) and the advantage of integrated circuits being small in size and consume less power.
With respect to Claim 4, claim 1 is incorporated, Lee does not mention further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC, wherein the voltage stabilizer is located on the source driver IC.
Ogawa teaches a display driving apparatus (fig. 11, items 25, 2C, and 26; ¶129) configured to drive a display device (fig. 11, item 200b: electronic paper: ¶129) for displaying an image, the display driving apparatus comprising: source driver integrated circuit (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); and an energy harvesting apparatus (fig. 11, items 25, 23, 24, and 26) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the driver circuit (¶91), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 11, item 23) configured to convert the RF energy to output an energy harvesting current (¶91); and an energy storage (fig. 11, item 26) configured to receive the energy harvesting current, store power (¶91); wherein the RF energy converter (fig. 11, item 23) is located on the source driver IC (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC (¶93, “the storage battery 26 may incorporate therein a control circuit for extracting a stable voltage”, the second auxiliary voltage corresponds to the extracted stable voltage and the first auxiliary voltage corresponds to the voltage provided by item 24 from fig. 11). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display driving apparatus of Lee, further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC, as taught by Ogawa resulting in wherein the voltage stabilizer is located on the source driver IC, so as to have a stable voltage.
With respect to Claim 5, claim 1 is incorporated, Lee does not mention further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC, wherein the voltage stabilizer is embedded in the source driver IC.
Ogawa teaches a display driving apparatus (fig. 11, items 25, 2C, and 26; ¶129) configured to drive a display device (fig. 11, item 200b: electronic paper: ¶129) for displaying an image, the display driving apparatus comprising: source driver integrated circuit (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); and an energy harvesting apparatus (fig. 11, items 25, 23, 24, and 26) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the driver circuit (¶91), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 11, item 23) configured to convert the RF energy to output an energy harvesting current (¶91); and an energy storage (fig. 11, item 26) configured to receive the energy harvesting current, store power (¶91); wherein the RF energy converter (fig. 11, item 23) is located on the source driver IC (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC (¶93, “the storage battery 26 may incorporate therein a control circuit for extracting a stable voltage”, the second auxiliary voltage corresponds to the extracted stable voltage and the first auxiliary voltage corresponds to the voltage provided by item 24 from fig. 11). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display driving apparatus of Lee, further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC, as taught by Ogawa resulting in wherein the voltage stabilizer is embedded in the source driver IC, so as to have a stable voltage.
With respect to Claim 12, claim 1 is incorporated, Lee teaches wherein the energy storage (fig. 3, items 341 and 342) is directly connected to the RF energy converter (fig. 3), receives the energy harvesting current, and outputs the first auxiliary voltage when the first auxiliary voltage, which is a voltage generated due to the energy harvesting current, is greater than or equal to a usable voltage (¶46, “the voltage detecting circuit 341 is coupled to the energy storage device 342 and the power supply 343. The voltage detecting circuit 341 determines if a voltage value of the first power signal PS1 is higher than a predetermined threshold voltage value. In other words, when the power signals generated by the energy harvesting devices 310, 320, and 330 have enough voltage or current so that the voltage value of the first power signal PS1 is higher than the predetermined threshold voltage value, the voltage detecting circuit 341 then provides a first power output signal PS1′ to the energy storage device 342 or to the power supply 343”; ¶47).
With respect to Claim 13, claim 1 is incorporated, Lee teaches wherein the RF energy converter includes an antenna part (fig. 3, items 311 and 313) including an antenna (fig. 3, items 311 and 313) configured to collect RF energy of different frequency bands (¶41, “antenna 311 is configured to receive a RF signal of at least one frequency band; ¶42, “antenna 313 is configured to receive a RF signal at a frequency band of 13.56 MHz”). 
Lee does not mention the antenna part to output an antenna output voltage that is an alternating current (AC) voltage, wherein the energy storage and the antenna part are provided in the form of a film.
Ogawa teaches a display driving apparatus (fig. 11, items 25, 2C, and 26; ¶129) configured to drive a display device (fig. 11, item 200b: electronic paper: ¶129) for displaying an image, the display driving apparatus comprising: source driver integrated circuit (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); and an energy harvesting apparatus (fig. 11, items 26, 25, 24, and 23) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the driver circuit (¶91), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 11, items 25, 24, and 23) configured to convert the RF energy to output an energy harvesting current (¶91); and an energy storage (fig. 11, item 26) configured to receive the energy harvesting current, store power (¶91); wherein the RF energy converter (fig. 11, items 25, 24, and 23) is located on the source driver IC (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); wherein the RF energy converter includes an antenna part (fig. 4, item 25) including an antenna (fig. 4, item 25) configured to collect RF energy (¶91) to output an antenna output voltage that is an alternating current (AC) voltage (¶91, since an item 24 converts an AC signal to a DC signal, the output from the antenna is an antenna output voltage), wherein the energy storage and the antenna part are provided in the form of a film (fig. 13A; ¶138-139, since the wireless tag is sandwiched between the outer side of a display section 200p and the sheet 200S, the energy storage and the antenna part are provided in the form of a film).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display driving apparatus of Lee, wherein the RF energy converter includes an antenna part including an antenna configured to collect RF energy to output an antenna output voltage that is an alternating current (AC) voltage, wherein the energy storage and the antenna part are provided in the form of a film, as taught by Ogawa so as to extract power from an antenna and provide a display driving apparatus that is thin in construction for easy implementation in a variety of display devices.
With respect to Claim 14, claim 1 is incorporated, Lee teaches wherein the RF energy converter includes an antenna part (fig. 3, items 311 and 313) including an antenna (fig. 3, items 311 and 313) configured to collect RF energy of different frequency bands (¶41, “antenna 311 is configured to receive a RF signal of at least one frequency band; ¶42, “antenna 313 is configured to receive a RF signal at a frequency band of 13.56 MHz”). 
Lee does not mention the antenna part to output an antenna output voltage that is an AC voltage.
Ogawa teaches a display driving apparatus (fig. 11, items 25, 2C, and 26; ¶129) configured to drive a display device (fig. 11, item 200b: electronic paper: ¶129) for displaying an image, the display driving apparatus comprising: source driver integrated circuit (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); and an energy harvesting apparatus (fig. 11, items 26, 25, 24, and 23) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy to the driver circuit (¶91), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 11, items 25, 24, and 23) configured to convert the RF energy to output an energy harvesting current (¶91); and an energy storage (fig. 11, item 26) configured to receive the energy harvesting current, store power (¶91); wherein the RF energy converter (fig. 11, items 25, 24, and 23) is located on the source driver IC (¶129, “Incidentally, the section 2C surrounded by broken line is a circuit of other than the display section, which can be made as one-chip IC. However, a switch-element drive circuit in the display section can be configured separately”); wherein the RF energy converter includes an antenna part (fig. 4, item 25) including an antenna (fig. 4, item 25) configured to collect RF energy (¶91) to output an antenna output voltage that is an alternating current (AC) voltage (¶91, since an item 24 converts an AC signal to a DC signal, the output from the antenna is an antenna output voltage).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display driving apparatus of Lee, wherein the RF energy converter includes an antenna part including an antenna configured to collect RF energy to output an antenna output voltage that is an alternating current (AC) voltage, as taught by Ogawa so as to extract power from an antenna.
Ogawa does not mention wherein the energy storage and the antenna part have a smaller area than the source driver IC, however it would have been obvious to a person of ordinary skill in the art to modify the combined display driving apparatus of Lee and Ogawa wherein the energy storage and the antenna part have a smaller area than the source driver IC, since there are only a finite number of outcomes such as the energy storage and antenna part have a smaller, equal, or larger area than the source driver IC, for the purpose of design choise.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ogawa as applied to claim 1 above, and further in view of Deng et al. (Pub. No.: US 2009/0079406 A1) hereinafter referred to as Deng.
With respect to Claim 2, claim 1 is incorporated, although Ogawa mentions a control circuit for extracting a stable voltage (¶93), Lee and Ogawa combined do not explicitly teach further comprising a voltage stabilizer configured to generate a reference voltage and output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC using the reference voltage.
Deng teaches a voltage regulator (fig. 2; ¶8) comprising a voltage stabilizer (fig. 2, item 10; ¶11) configured to generate a reference voltage (¶11, BGref, bandgap reference voltage) and output a second auxiliary voltage (fig. 11, item Vccpll) corresponding to the first auxiliary voltage (¶11).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, further comprising a voltage stabilizer configured to generate a reference voltage and output a second auxiliary voltage corresponding to the first auxiliary voltage, as taught by Deng, resulting in a voltage stabilizer configured to output a second auxiliary voltage to the source driver IC using the reference voltage so as to improve performance and reliability (¶16).
With respect to Claim 3, claim 1 is incorporated, Lee and Ogawa combined do not teach further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC, wherein the voltage stabilizer includes: a bandgap reference voltage generator configured to generate a reference voltage that maintains a constant level in response to temperature changes; and a regulator configured to output the second auxiliary voltage corresponding to the first auxiliary voltage to the source driver IC using the reference voltage.
Deng teaches a voltage regulator (fig. 2; ¶8) comprising a voltage stabilizer (fig. 2, item 10; ¶11) configured to output a second auxiliary voltage corresponding to the first auxiliary voltage (¶11), wherein the voltage stabilizer includes: a bandgap reference voltage generator configured to generate a reference voltage (¶11, BGref, bandgap reference voltage) that maintains a constant level in response to temperature changes (¶11); and a regulator (fig. 2; ¶8) configured to output the second auxiliary voltage (fig. 11, item Vccpll) corresponding to the first auxiliary voltage (¶11).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, further comprising a voltage stabilizer configured to output a second auxiliary voltage corresponding to the first auxiliary voltage, wherein the voltage stabilizer includes: a bandgap reference voltage generator configured to generate a reference voltage that maintains a constant level in response to temperature changes; and a regulator configured to output the second auxiliary voltage corresponding to the first auxiliary voltage, as taught by Deng, resulting in a voltage stabilizer configured to output a second auxiliary voltage to the source driver IC and the regulator configured to output the secondary auxiliary voltage to the source driver IC so as to improve performance and reliability (¶16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ogawa as applied to claim 1 above, and further in view of Jiang (Pub. No.: US 2019/0305606 A1).
With respect to Claim 6, claim 1 is incorporated, Lee teaches wherein the RF energy converter includes: an antenna configured to collect the RF energy (fig. 3, items 311 and 313; ¶41); and an RF-to-direct current (RF-DC) rectifier circuit part configured to rectify the antenna output voltage to output the energy harvesting current (fig. 3, item 312; ¶41, “the energy conversion module 312 includes a filter and a rectifier so that the RF signal is converted into a DC signal via the energy conversion module 312”). 
Lee does not explicitly mention an antenna part including an antenna configured to collect the RF energy to output an antenna output voltage.
Jiang teaches an energy harvesting apparatus (fig. 1, item 100; ¶30) configured to convert radio frequency (RF) energy into electrical energy and supply the electrical energy (¶31), wherein the energy harvesting apparatus includes: an RF energy converter (fig. 1, items 10, 20, and 30) configured to convert the RF energy to output an energy harvesting current (¶31-33); wherein the RF energy converter includes: an antenna part (fig. 1, item 20) including an antenna (fig. 1, item 10) configured to collect the RF energy to output an antenna output voltage (¶31-32); and an RF-to-direct current (RF-DC) rectifier circuit part (fig. 1, item 30) configured to rectify the antenna output voltage to output the energy harvesting current (¶33). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, such that the RF energy converter includes an antenna part including an antenna configured to collect the RF energy to output an antenna output voltage, as taught by Jiang so as to optimize the conversion efficiency of the electric energy (¶32).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ogawa as applied to claim 1 above, and further in view of Buescher (Pub. No.: US 2016/0379104 A1).
With respect to Claim 7, claim 1 is incorporated, Lee teaches wherein the RF energy converter includes: an antenna part (fig. 3, items 311 and 313) including an antenna configured to collect the RF energy to output an antenna output voltage (¶41-42); and an RF-DC rectifier circuit part (fig. 3, item 312 and 314; ¶41-42).
Lee and Ogawa combined do not teach the RF-DC rectifier circuit part is configured to rectify the antenna output voltage using a first diode, which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode, which is a P-type metal-oxide-semiconductor (PMOS) transistor, and a capacitor to output the energy harvesting current.
Buescher teaches an antenna (fig. 2, item 2; ¶34) configured to collect the RF energy to output an antenna output voltage; and an RF-DC rectifier circuit part (figs. 2 & 4, item 103; ¶34; ¶39) configured to rectify the antenna output voltage using a first diode, which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode, which is a P-type metal-oxide-semiconductor (PMOS) transistor, and a capacitor to output the energy harvesting current (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, such that the RF-DC rectifier circuit part is configured to rectify the antenna output voltage using a first diode, which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode, which is a P-type metal-oxide-semiconductor (PMOS) transistor, and a capacitor to output the energy harvesting current, as taught by Buescher so as to provide voltage that is instantly available (¶24) with a high degree of accuracy (¶5). 
With respect to Claim 8, claim 1 is incorporated, Lee teaches wherein the RF energy converter includes: an antenna part (fig. 3, items 311 and 313) including an antenna configured to collect the RF energy to output an antenna output voltage (¶41-42); and an RF-DC rectifier circuit (fig. 3, item 312 and 314) configured to rectify the antenna output voltage to output the energy harvesting current (¶41-42).
 Lee and Ogawa combined do not teach wherein the RF-DC rectifier circuit part includes one or more unit rectifier circuits including a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, and two capacitors, wherein the one or more unit rectifier circuits are linearly connected to each other, and rectify the antenna output voltage to output the energy harvesting current.
Buescher teaches an antenna (fig. 2, item 2; ¶34) configured to collect the RF energy to output an antenna output voltage; and an RF-DC rectifier circuit part (figs. 2 & 4, item 103; ¶34; ¶39) configured to rectify the antenna output voltage, wherein the RF-DC rectifier circuit part includes one or more unit rectifier circuits (fig. 4, items 61, 62, 63, 64; ¶40) including a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, and two capacitors (fig. 4; ¶40), wherein the one or more unit rectifier circuits are linearly connected to each other (¶41), and rectify the antenna output voltage to output the energy harvesting current (fig. 4, energy harvesting current which corresponds to VDD).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, wherein the RF-DC rectifier circuit part includes one or more unit rectifier circuits including a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, and two capacitors, wherein the one or more unit rectifier circuits are linearly connected to each other, and rectify the antenna output voltage to output the energy harvesting current, as taught by Buescher so as to provide voltage that is instantly available (¶24) with a high degree of accuracy (¶5). 
With respect to Claim 9, claim 8 is incorporated, Lee and Ogawa combined do not teach wherein the unit rectifier circuits receive and rectify a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, to output the energy harvesting current.
Buescher teaches an antenna (fig. 2, item 2; ¶34) configured to collect the RF energy to output an antenna output voltage; and an RF-DC rectifier circuit part (figs. 2 & 4, item 103; ¶34; ¶39) configured to rectify the antenna output voltage, wherein the RF-DC rectifier circuit part includes one or more unit rectifier circuits (fig. 4, items 61, 62, 63, 64; ¶40) including a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, and two capacitors (fig. 4; ¶40), wherein the one or more unit rectifier circuits are linearly connected to each other (¶41), and rectify the antenna output voltage to output the energy harvesting current (fig. 4, energy harvesting current which corresponds to VDD); wherein the unit rectifier circuits receive and rectify a first antenna output voltage (fig. 2; fig. 4, VIN; ¶40), which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage (fig. 4, outputs at items 51, 52, 53, 54), to output the energy harvesting current (fig. 4, item 21; ¶34-35).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, wherein the unit rectifier circuits receive and rectify a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, to output the energy harvesting current, as taught by Buescher so as to provide voltage that is instantly available (¶24) with a high degree of accuracy (¶5). 
With respect to Claim 10, claim 1 is incorporated, Lee teaches wherein the RF energy converter includes: an antenna part (fig. 3, items 311 and 313) including an antenna configured to collect the RF energy to output an antenna output voltage (¶41-42); and an RF-DC rectifier circuit (fig. 3, item 312 and 314) configured to rectify the antenna output voltage to output the energy harvesting current (¶41-42).
 Lee and Ogawa combined do not teach wherein the RF-DC rectifier circuit part includes: a first input terminal through which a first antenna output voltage, which is the antenna output voltage, is received; a second input terminal through which a second antenna output voltage, which is an inverted voltage of the antenna output voltage, is received; one or more unit rectifier circuits configured to receive the first antenna output voltage and the second antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, a first capacitor, and a second capacitor to output the energy harvesting current; and an output terminal connected to the one or more unit rectifier circuits and through which the energy harvesting current is output.
Buescher teaches an antenna (fig. 2, item 2; ¶34) configured to collect the RF energy to output an antenna output voltage; and an RF-DC rectifier circuit part (figs. 2 & 4, item 103; ¶34; ¶39) configured to rectify the antenna output voltage, wherein the RF-DC rectifier circuit part includes: a first input terminal (fig. 2; fig. 4, item 35) through which a first antenna output voltage, which is the antenna output voltage, is received (¶40); a second input terminal (¶41, items 51, 52, 53, 54, tied to the same input) through which a second antenna output voltage, which is an inverted voltage of the antenna output voltage, is received (fig. 4); one or more unit rectifier circuits (fig. 4, items 61, 62, 63, 64) configured to receive the first antenna output voltage and the second antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, a first capacitor, and a second capacitor to output the energy harvesting current (fig. 4 which is similar to fig. 5 of the instant application); and an output terminal connected to the one or more unit rectifier circuits and through which the energy harvesting current is output (fig. 4, item 21; ¶34).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, wherein the RF-DC rectifier circuit part includes: a first input terminal through which a first antenna output voltage, which is the antenna output voltage, is received; a second input terminal through which a second antenna output voltage, which is an inverted voltage of the antenna output voltage, is received; one or more unit rectifier circuits configured to receive the first antenna output voltage and the second antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, a first capacitor, and a second capacitor to output the energy harvesting current; and an output terminal connected to the one or more unit rectifier circuits and through which the energy harvesting current is output, as taught by Buescher so as to provide voltage that is instantly available (¶24) with a high degree of accuracy (¶5). 
With respect to Claim 11, claim 10 is incorporated, Lee and Ogawa combined do not teach wherein, in the unit rectifier circuits, the first diode and the second diode are alternately and linearly connected, the first input terminal is connected to an output terminal of the first diode and an input terminal of the second diode through the first capacitor, and the second input terminal is connected to an input terminal and a control terminal of the first diode, and is connected to an output terminal and a control terminal of the second diode through the second capacitor.
Buescher teaches an antenna (fig. 2, item 2; ¶34) configured to collect the RF energy to output an antenna output voltage; and an RF-DC rectifier circuit part (figs. 2 & 4, item 103; ¶34; ¶39) configured to rectify the antenna output voltage, wherein the RF-DC rectifier circuit part includes: a first input terminal (fig. 2; fig. 4, item 35) through which a first antenna output voltage, which is the antenna output voltage, is received (¶40); a second input terminal (¶41, items 51, 52, 53, 54, tied to the same input) through which a second antenna output voltage, which is an inverted voltage of the antenna output voltage, is received (fig. 4); one or more unit rectifier circuits (fig. 4, items 61, 62, 63, 64) configured to receive the first antenna output voltage and the second antenna output voltage, and rectify the first and second antenna output voltages using a first diode, which is an NMOS transistor, a second diode, which is a PMOS transistor, a first capacitor, and a second capacitor to output the energy harvesting current (fig. 4 which is similar to fig. 5 of the instant application); and an output terminal connected to the one or more unit rectifier circuits and through which the energy harvesting current is output (fig. 4, item 21; ¶34); wherein, in the unit rectifier circuits, the first diode (fig. 4, item N2) and the second diode (fig. 4, item P2) are alternately and linearly connected, the first input terminal is connected to an output terminal of the first diode (fig. 4, first input terminal: 35 is connected to the output terminal of N2) and an input terminal of the second diode through the first capacitor (fig. 4, input terminal of P2 is connected to 35 via capacitor 41), and the second input terminal is connected to an input terminal (fig. 4, via item C1 = 51)) and a control terminal of the first diode (fig. 4, via item C1 = 51 and item Voff), and is connected to an output terminal (fig. 4, via item Voff and C2 = 52)) and a control terminal of the second diode through the second capacitor (fig. 4, via item C2 = 52)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display driving apparatus of Lee and Ogawa, wherein, in the unit rectifier circuits, the first diode and the second diode are alternately and linearly connected, the first input terminal is connected to an output terminal of the first diode and an input terminal of the second diode through the first capacitor, and the second input terminal is connected to an input terminal and a control terminal of the first diode, and is connected to an output terminal and a control terminal of the second diode through the second capacitor, as taught by Buescher so as to provide voltage that is instantly available (¶24) with a high degree of accuracy (¶5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621